Case 1:20-cv-01905-JEJ Document 30-2 Filed 11/05/20 Page 1 of 4




            EXHIBIT 2
          Case 1:20-cv-01905-JEJ Document 30-2 Filed 11/05/20 Page 2 of 4
                                                                                            Exhibit 2




VIA EMAIL AND CERTIFIED MAIL                                                 September 18, 2020

The Hon. Kathy Boockvar
Secretary of the Commonwealth of Pennsylvania
302 North Office Building
401 North Street
Harrisburg, PA 17120
Email: kboockvar@pa.gov; RA-Elections@pa.gov

        Re:     Statutory Notice of Violation of National Voter Registration Act
                Request for Meeting

 Dear Secretary Boockvar:

 Based upon our findings outlined below, I am required to write your offices pursuant to 52
 U.S.C. § 205010(b) to notify you that it appears to us that Pennsylvania is not in compliance
 with the requirements of Section 8 of the National Voter Registration Act of 1993 (“NVRA”).
 This federal statute requires election officials to make a reasonable effort to maintain voter
 registration lists that are free of dead registrants. 52 U.S.C. §§ 20507(a)(3), (4)(A),
 20507(c)(2)(A)-(B).

 You are receiving this letter because, as Pennsylvania’s chief election official, you are ultimately
 responsible under state and federal law for maintaining accurate and current voter registration
 lists. We first informed you of our findings on May 26, 2020 and, per your office’s request, we
 provided additional information on July 17, 2020. We have heard nothing further from your
 office. We therefore request an immediate meeting, via telephone or video, if necessary, to
 discuss what action you have taken or will be imminently to bring Pennsylvania into compliance
 with state and federal law. We are hopeful that we may reach a curative plan so that we do not
 need to initiate litigation to cure these defects.

 I.   Evidence of Inadequate List Maintenance - Potentially Deceased Registrants with an
      Active Registration.

In September 2019, we purchased a copy of the Pennsylvania voter registration extract from your
offices. The “active” portion of the extract was compared against the U.S. Social Security Death
Index (SSDI), a database made available via the U.S. Social Security Administration. Where
possible, voter registration entries were compared against the SSDI and printed obituaries and
other public notices.


                   32 E. Washington Street, Suite 1675, Indianapolis, Indiana 46204
                Telephone: 317.203.5599 Fax: 888.815.5641 PublicInterestLegal.org
           Case 1:20-cv-01905-JEJ Document 30-2 Filed 11/05/20 Page 3 of 4



Our analysis showed there were potentially more than 16,600 deceased individuals with an active
registration in the Commonwealth of Pennsylvania at that time. Nearly 50 percent of the entries
matched against the SSDI listed a date of death prior to September 2019, the time period when the
roll was purchased. Some matches list dates of death in the 1990s and 2000s. For some, voting
credits were apparently assigned for federal contests that occurred after respective dates of SSDI-
listed deaths with respect to the 2016 and 2018 General Elections. Only your office can
conclusively determine whether these document trails reflecting the voting credits shown in the
purchased voter extract are accurate.

In May 2020, we again purchased a copy of the Pennsylvania voter registration extract from your
offices. We then compared that extract to our findings from the September 2019 extract to assess
whether any of the potentially deceased registrants had been removed in the intervening period.
This comparison revealed that 7,323 potentially deceased registrants were removed from the
voter roll between September 2019 and May 2020.

However, 9,300 registrants who were matched as potentially deceased using the September 2019
voter roll extract were still listed on the May 2020 voter roll extract. This means there are
potentially more than 9,300 deceased individuals that are registered to vote in Pennsylvania.

As you are likely aware, the National Voter Registration Act of 1993 (“NVRA”) requires your
office to use reasonable efforts to identify and remove registrants who are deceased. 52 U.S.C. §
20507(a)(4)(A). Pennsylvania law provides that election officials “shall cancel the registration of
a registered elector reported dead by the Department of Health,” 25 Pa. C.S. § 1505(a), and “may
also utilize published newspaper obituaries, letters testamentary or letters of administration issued
by the office of the registrar of wills to cancel and remove the registration of an elector,” 25 Pa.
C.S. § 1505(b).

We have utilized multiple means to verify these potentially deceased registrants, but ultimately
only your office can conclusively determine whether the registrants are indeed deceased and
whether voting credits were accurately issued for some registrants in subsequent elections.

 II.    Notice of Violation

This letter serves as your statutory notice pursuant to 52 U.S.C. § 20510(b) of violations of
Section 8 of the NVRA, 52 U.S.C. § 20507.

Because the ongoing violations described herein are occurring within 120 days of an election for
federal office, you may face federal litigation if the violations are not cured with 20 days of your
receipt of this letter. 52 U.S.C. § 20510(b)(2).

 III.    Request for Meeting

Our representatives are available to meet with you, via telephone or video, if needed, to discuss
our research and a remedial plan within the next week. Please let us know which date(s) and
time(s) you prefer.

                                                  2
          Case 1:20-cv-01905-JEJ Document 30-2 Filed 11/05/20 Page 4 of 4



Should you need to contact the Foundation regarding this matter, please contact me at
lchurchwell@publicinterestlegal.org. Thank you for your service on this matter.

 Sincerely,




 Logan Churchwell
 Communications & Research Director
 Public Interest Legal Foundation
 lchurchwell@publicinterestlegal.org


 Cc: Timothy Gates (tgates@pa.gov)




                                                3
